DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
Status of Claims
Claim 8 is currently amended. Claim 10 is cancelled. Claims 9 and 11-14 are as previously presented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 11-14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 8 was amended to include a new limitation “wherein at least a substantial portion of the manganese present in the cobalt-bearing slag derives from the cobalt bearing materials”, however this aspect is not discussed in the specification. The Examiner notes that composition percentages of manganese in the battery input and slag output are disclosed in Table 3 of the instant application, however evidentiary information such as composition percentages are insufficient to provide support for claims alone, so comprises new matter. Additionally, the term “substantial portion” is a broad term, while the specific Mn content shown in Table 3 represents a narrow disclosure, which is insufficient to support a broad term, as a single example only provides support for the data contained therein. Further the specification does not provide any support to extrapolate a broad term from the provided narrow example and import such a limitation into the claim.
Further, claims 9 and 11-14 are rejected due to their dependency on claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantial" in claim 8 is a relative term which renders the claim indefinite.  The term "at least a substantial portion of the manganese" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantial” is indefinite as its meaning is subjective, having no special meaning prescribed to the term in the specification or claims, and would result in inconsistent interpretation of the bounds of the claims, and cannot be used as such. Resultantly, for the purposes of examination, "at least a substantial portion of the manganese" is considered to be read on by any amount of manganese.
Further, claims 9 and 11-14 are rejected due to their dependency on claim 8.
Claim 11 recites the limitation "process for the recovery of cobalt from cobalt-bearing materials according to claim 10”, however claim 10 is cancelled, thus claim 11 is rejected as it is considered incomplete per MPEP 608.01(n) V. The claim is considered thus indefinite because their scopes cannot be determined due to the canceled status of claim 10, as it is unclear what additional limitations
are being included in the claims The Examiner notes that the limitations of cancelled claim 10 were incorporated into claim 8 of the instant application, so claim 11 is being examined in view of the art as though dependent on claim 8, however correction is still required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Queneau et al (US 6270554 B1) hereinafter Queneau, in view of Van Camp et al, (WO 2011035916 A1) hereinafter Van Camp. 

Van Camp teaches a process for the valorization of metals from HEV or EV batteries (Title) where batteries are thus directly fed to a bath smelter (page 3, line 24) which contain valuable metals, such as Mn and Co (wherein the cobalt-bearing materials comprise secondary batteries, spent batteries, or their scrap, page 1, paragraph 3). Van Camp further teaches a bath furnace (Abstract) where some Mn collect[s] in a slag (page 5, line 26) and further where Mn is mostly sent to the slag (wherein at least 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the continuous nickel matte converter taught by Queneau to recycle the batteries taught by Van Camp to produce a slag containing manganese in the smelting process, as they are both drawn to processes using a bath furnace to refine materials. A motivation to modify Queneau is demonstrated by Van Camp in that Li could be recovered from [the] slag or fume using known processes, especially if the economic value of Li would rise further to its increased world consumption (Page 4, paragraph 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Van Camp as applied to claim 8, and further in view of over Lee et al (KR 100425554 B1, English machine translation and original document), hereinafter Lee. 
Regarding claim 9, Queneau in view of Van Camp teaches the obtaining of a cobalt-bearing slag and the setting of oxygen partial pressures on the order of 10-6.5 atmospheres at the proximal end of the zone C, of 10-7.5 atmospheres at the proximal end of zone A and of 10-12 atmospheres at the distal end of zone B are normally preferred (adjusting the amount of oxidizing gas; Figure, Col. 7 lines 24-31). Queneau further teaches a discharge slag is produced containing less than 25% of the cobalt (Col. 10 lines 33-35). The Examiner notes this necessitates by the principle of the conservation of mass that more than 75% of the cobalt must end up in some combination of the remaining output products, in other words within the cobaltiferous mush, the high grade nickel-cobalt or nickel-cobalt-copper matte, and/or the high sulfur dioxide-containing gas (Col. 3 lines 57-59). Queneau is silent to wherein more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag.
Lee teaches a high-temperature treatment to recover valuable metals from spent lithium ion batteries (Title) using a high temperature heat treatment step at 1350 ° C where cobalt is selectively 
Lee teaches valuable metals such as cobalt can be easily and safely extracted from the waste lithium ion battery, but also the components can be extracted and recycled, thereby reducing cost, is also effective in preventing natural environmental pollution (Advantageous Effects, paragraph 1). Queneau and Lee both are drawn to processes recovering cobalt. Therefore It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the continuous nickel matte converter taught by Queneau in view of Van Camp to incorporate the high-temperature treatment of Lee wherein more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag in order to benefit from the reduced cot and prevention of environmental pollution as taught by Lee.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Van Camp as applied to claim 8, and further in view of Nakabe (US 4108638 A), hereinafter Nakabe.
Regarding claim 11, Queneau in view of Van Camp teaches all the limitations of claim 8 as set forth above. Queneau in view of Van Camp teaches the production of a cobalt-bearing slag, but does not teach wherein the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight.
Nakabe teaches a process for treating a molten mixture from the smelting of materials containing copper, nickel, and/or cobalt (Column 2, lines 16-26) to separate copper, nickel, and cobalt from the molten mixture (Abstract). Nakabe teaches in Example 5 a copper matte was melted and bessemerized with addition of silica sand, and the resulting slag was discharged when most of the iron in the matte was oxidized, and blowing was resumed until a sample of the molten copper wormed during solidification, then the finished crude copper was discharged, and the operating temperature was about 
Nakabe describes an advantage of the process operated in the manner of is found in that cobalt can be recovered economically from molten slag (Col. 8 lines 35-37). Both Nakabe and Queneau in view of Van Camp are drawn to inventions that include smelting of a copper matte to recover cobalt. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Van Camp to bessemerized with the addition of silica sand, discharge the resulting slag when most of the iron in the matte is oxidized, and  resume blowing until a sample of the molten copper worms during solidification, discharge the finished crude copper, and use an operating temperature of about 1,250 °C so that the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight in order to recover cobalt economically from the slag as taught by Nakabe.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Van Camp as applied to claim 8, and further in view of Lee and Young et al (US 6471743 B1), hereinafter Young.
Regarding claims 12 and 13, Queneau in view of Van Camp teaches a process for the recovery of cobalt from cobalt-bearing materials according to claim 8. Queneau teaches the cobalitferous mush/slag is processed separately to maximize cobalt recovery (Col. 11, lines 36-37) but does not discuss the presence of copper or its recovery from a cobalt-bearing slag, or that the step for recovering cobalt and copper from the slag comprises an acidic aqueous leaching operation. 
Lee teaches in Example 1 a battery containing among other component[s], a copper plate, which is a raw material for high temperature treatment [u]sed (Example 1, paragraph 1), and when a battery 
Young teaches a method for leaching minerals including cobalt, nickel and copper (Column 2, lines 1-6) from ores using an acidic solution such as sulfuric acid (Abstract) and also concerns methods for the recovery of other minerals, such as cobalt and copper from ore, soil, concentrate, slag or residue (a step for recovering cobalt and copper from the slag which comprises an acidic aqueous leaching operation, Column 8, lines 5-9). 
Young teaches the operating conditions are much milder than conventional autoclave techniques, leading to large capital and operating cost advantages (Column 5, lines 35-37). The slag treated in the process of Queneau is formed by smelting a cobalt-bearing matte (a metal sulfide), and Young is drawn to leach[ing] metals from sulfide minerals or from scrap, residue, slags, concentrates, or soils. Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Van Camp to utilize the smelting process of Lee to obtain a cobalt-bearing slag containing copper and the acidic aqueous leaching operation as taught by Young for recovering cobalt and copper from the slag in the process of Lee in order to benefit from large capital and operating cost advantages as taught by Young.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Van Camp as applied to claim 8, and further in view of Lee and Nakabe.
Regarding claims 12 and 14, Queneau in view of Van Camp teaches a process for the recovery of cobalt from cobalt- bearing materials according to claim 8, but does not teach wherein the step of recovering cobalt and copper from the cobalt-bearing slag comprises a reducing smelting operation.
Lee teaches in Example 1 a battery containing among other component[s], a copper plate, which is a raw material for high temperature treatment [u]sed (Example 1, paragraph 1), and when a battery 
Nakabe teaches the formation of a scum containing nickel [which] also contains copper in an amount comparable to that of nickel, and it may be smelted under reducing conditions to extract the copper and nickel as an alloy which may be treated by the present process for separating copper and nickel (recovering cobalt and copper from the cobalt-bearing slag comprises a reducing smelting operation; Col. 6 lines 47-51). 
Nakabe teaches that it is an advantage of the present process, that cobalt can be recovered economically from molten slag (Col. 8 lines 5-37). Nakabe is drawn to a process for extracting nickel, cobalt, and/or copper from slag from copper smelting and/or nickel smelting, while Queneau in view of Van Camp and Lee teaches a nickel smelting process which produces a slag containing copper and cobalt and that the slag should be further processed. Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Van Camp and Lee to utilize the nickel, cobalt, and copper separating process of Nakabe to recover cobalt and copper from the cobalt-bearing slag with a reducing smelting operation in order to recover cobalt economically from the slag as taught by Nakabe.
Response to Arguments
Applicant’s arguments, see page 1, "Claim Rejections under 35 U.S.C. 102" and “Claim Rejections under 35 U.S.C. 103”, filed 8/13/2021, with respect to claims 8-9 and 11-14 have been fully considered and are persuasive.  The rejections of 5/25/2021 have been withdrawn. The remainder of the arguments have been fully considered but are not persuasive.
Regarding the general remarks, applicant suggests that support for the “substantial portion of Mn” limitation is found in the portion of the specification that defines the content of crude metal and 
This is not persuasive as while the “crude metal” as described in the applicant’s remarks may indeed contain relatively small amounts of manganese among other impurities, it is noted by the Examiner that the specification refers to “obtaining a molten bath comprising a crude metal phase, and a cobalt-bearing slag; and, separating the crude metal from the cobalt-bearing slag” [0014].  This would indicate that these are separate compositions, and therefore the description of the crude metal phase potentially containing manganese in no way explicitly relates to the presence of manganese in the cobalt-bearing slag.
The Examiner further notes that the specification does provide some support for Mn existing in the cobalt-bearing materials and recovering Mn in the cobalt-bearing slag in Table 3 on page 7 of the instant specification, however evidentiary information such as a discrete composition percentage from this table is insufficient to provide support for the breadth of the added claim limitation.  The term “substantial portion” is a broad term, while the specific Mn content shown in Table 3 represents a narrow disclosure, which is insufficient to support a broad term, as a single example only provides support for the data contained therein.  The specification does not provide any support to extrapolate a broad claim limitation from the provided narrow example.  In addition to the specification lacking a literal disclosure of the language of the claim amendment, it also does not implicitly support the limitation for at least the aforementioned reasons. Therefore, there is no support for the claim as amended. 
Regarding the rejection of claims over Floyd under 35 U.S.C. 102, applicant argues that Floyd does not teach the aspects of now cancelled claim 10 that were incorporated into amended claim 8. The Examiner finds this argument persuasive, so the rejection of claims over Floyd under 35 U.S.C. 102 have 
Regarding the rejection of claims over Floyd et al.; Xiao et al. (CN 104674013); Nakabe (US 4108638) and Young et al. (US 6471743) under 35 U.S.C. 103, applicant argues that Xiao does not teach the amended aspect of claim 8 wherein at least a substantial portion of the manganese present in the cobalt-bearing slag derives from the cobalt-bearing materials. The Examiner finds this argument persuasive, so the rejection of claims over Floyd under 35 U.S.C. 103 have been reconsidered and withdrawn. The Examiner notes that claims 9, 11, and 13 are now rejected under 35 U.S.C. 103 over and in view of additional prior art however.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        



/VANESSA T. LUK/Primary Examiner, Art Unit 1733